      Case 1:02-cr-00880-PKC Document 27 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America,

       -against-

Alex Arrington,                                              02 CR 880 (PKC)

                  Defendant(s)
___________________________________

CASTEL, United States District Judge.

               As a result of a hearing held today and with consent of the defendant, the

terms of supervised release are modified to include the following additional condition:


       For the period of one-year, the defendant shall participate in an in-
       patient treatment program for mental illness and/or cognitive
       impairment, approved by the United States Probation Office. This
       period may be extended upon application of Probation and after
       giving the defendant an opportunity to be heard. The defendant shall
       continue to take any prescribed medications unless otherwise
       instructed by the health care provider. The defendant shall contribute
       to the costs of services rendered based on a defendant's ability to pay
       and the availability of third-party payments. The Court authorizes the
       release of available medical, psychological and psychiatric
       evaluations and reports, including the presentence investigation
       report, to the treatment provider.


               SO ORDERED.




Dated: New York, New York
May 27, 2020
